Citation Nr: 1136518	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back strain.

2.  Entitlement to service connection for a right hip disorder, including as secondary to a back strain.  

3.  Entitlement to service connection for a right leg disorder, including as secondary to a back strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2010, the Board remanded the case so that a hearing could be scheduled.  In July 2010, a hearing was held before the undersigned sitting at the RO.  The case has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the July 2010 hearing, the record was held open for a period of 90 days so that additional evidence could be submitted.  The Veteran's representative subsequently requested a VA medical examination.  In August 2010, the Veteran underwent a VA examination and the examiner provided an opinion regarding the etiology of the claimed disabilities.  The August 2010 examination has not been considered by the RO and there is no indication that the Veteran waived such consideration.  Accordingly, the case must be remanded so that the RO can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).  

On review, the Board also finds additional bases for remand.  The Veteran was provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August and September 2004.  There is no indication, however, that he was notified of the evidence needed to substantiate a claim of secondary service connection or that he was provided notice how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Corrected notice should be provided.  

At the hearing, the Veteran testified that he continues to receive treatment at the VA Medical Center in Augusta.  Review of the claims folder shows that VA records were last printed in August 2005.  Additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, the RO/AMC should provide the Veteran updated notice on his claims of entitlement to service connection, to include on a secondary basis.  Notice should also include information regarding how VA assigns disability ratings and effective dates.

2.  The RO/AMC should obtain any relevant VA records, to include from the VA Medical Center in Augusta, for the period from August 2005 to the present.  Any records obtained or responses received should be associated with the claims file.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All evidence received since the July 2008 statement of the case, as well as all applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


